Order filed June 9, 2014




                                   In The

                              Court of Appeals
                                  For The

                           First District of Texas
                                 ___________

                            NO. 01-13-00439-CR
                                ____________

                    NETTRA R. WILLIAMS, Appellant

                                     V.

                     THE STATE OF TEXAS, Appellee


                  On Appeal from the 184th District Court
                          Harris County, Texas
                      Trial Court Cause No. 1355432

                                  ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit 8.

      The clerk of the 184th District Court is directed to deliver to the Clerk of this
court the original of State's Exhibit 8, on or before June 16, 2014. The Clerk of this
court is directed to receive, maintain, and keep safe this original exhibit; to deliver
it to the justices of this court for their inspection; and, upon completion of
inspection, to return the original of State’s Exhibit 8, to the clerk of the 184th
District Court.



                                              PER CURIAM